Exhibit 10.1

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT is made and entered into as of the 18th day of
October, 2006 by and between JAMES H. BLANCHARD, an individual resident of the
State of Georgia (“Blanchard”), and SYNOVUS FINANCIAL CORP., a business
corporation organized and existing under the laws of the State of Georgia
(“Synovus”).

 

W I T N E S S E T H :

 

WHEREAS, Blanchard served as Chief Executive Officer of Synovus from 1971 until
being named Chairman of the Board of Directors in July of 2005;

 

WHEREAS, Blanchard has decided to retire from his position as an executive
employee of Synovus effective October 18, 2006 and to resign his position as
Chairman of the Board of Directors at such time;

 

WHEREAS, it is the desire of Synovus to provide for a smooth and orderly
transition of its executive leadership; and

 

WHEREAS, it is the desire of Synovus to avail itself of the knowledge and
experience of Blanchard in selected areas where his advice, counsel and efforts
can be the most meaningful for one year beyond his retirement date as an
employee of Synovus.

 

NOW THEREFORE, for and in consideration of the mutual covenants and agreements
set forth herein, Blanchard and Synovus, intending to be legally bound, do
hereby agree as follows:

 

Section I.

 

CONSULTING RELATIONSHIP

 

Synovus hereby engages Blanchard, and Blanchard hereby accepts such engagement
to perform such consulting and advisory services as may be requested from time
to time by the Chief Executive Officer of Synovus or the Board of Directors of
Synovus. Among the services requested, Blanchard will: (1) provide advice and
counsel on the financial services industry and continuing to represent Synovus
in various financial services organizations, including serving as Chairman of
the Financial Services Roundtable through December of 2006 and as Past Chairman
of the Financial Services Roundtable through December of 2007, and continuing to
serve as a Director of the American Bankers Association and BITS; (2) provide
advice and counsel with respect to Synovus' civic and community relations
activities, including continuing his membership as a Director of the Georgia
Research Alliance, the Georgia Chamber of Commerce and the Georgia Appleseed
Center for the Law and Public Interest; (3) develop major prospective customers
and existing customer relationships, as well as

 

--------------------------------------------------------------------------------



 

entertain customers and prospective customers; and (4) provide employee and
leadership training as requested by Synovus, including speaking engagements at
the Synovus Leadership Institute.

 

In providing such services, the Chief Executive Officer and Blanchard will agree
on the appropriate work schedule necessary to accomplish the requested services
and desired results. Blanchard will control the means, methods, time, resources,
and manner required to perform the consulting and advisory services requested
from him.

 

Section II.

 

TERM OF ENGAGEMENT

 

Blanchard’s engagement under this Consulting Agreement shall commence as of
October 18, 2006, and end on October 18, 2007.

 

Section III.

 

COMPENSATION

 

3.1      In consideration of the consulting services to be rendered by Blanchard
hereunder, and in consideration of the covenants and agreements of Blanchard
herein contained, Synovus hereby agrees to pay to Blanchard, for each month (or
partial month) during the term of this Consulting Agreement, a consulting fee of
$26,667.00. Payments made hereunder shall be paid to Blanchard on the last day
of each month during the term hereof.

 

3.2       During the term of this Agreement, Blanchard shall be entitled to
twenty-five (25) hours of personal use of Synovus/TSYS aircraft in accordance
with the Synovus/TSYS Personal Use of Company Aircraft policy (“Policy”), as
such Policy may be amended from time to time. A copy of the current version of
the Policy, as it exists on the date of this Agreement, is attached as Exhibit
“A” and made a part hereof by this reference.

 

3.3       During the term of this Agreement, and for a period of two years
thereafter, Synovus shall provide Blanchard with access to office space and
administrative assistance.

 

3.4       Blanchard acknowledges that he is an independent contractor for all
purposes. Blanchard agrees to treat all payments made to him hereunder as
payments received by an independent contractor for all tax purposes and to pay
any and all taxes payable in connection with his engagement hereunder,
including, without limitation, all applicable income and self employment taxes.

 

3.5    Blanchard shall be eligible to receive an annual bonus payment for 2006
performance in accordance with the terms of the Synovus Financial Corp.
Executive

 

2

 

--------------------------------------------------------------------------------



 

Bonus Plan, with such bonus amount to be paid as soon as practicable in 2007
based upon employee compensation received by Blanchard during 2006.

 

Section IV.

 

BOARD POSITIONS

 

Blanchard agrees to continue to serve as a member of the Board of Directors of
Synovus and Total System Services, Inc. Synovus and Blanchard agree to review
Blanchard’s Board of Director positions and memberships on a periodic basis
during the term of this Agreement.

 

Section V.

 

DEATH OR DISABILITY

 

Blanchard’s engagement under this Consulting Agreement shall terminate upon
Blanchard’s death or total and permanent disability. For purposes of this
Consulting Agreement, the term “total and permanent disability” shall mean the
substantial physical or mental inability of Blanchard to fulfill his duties
under this Consulting Agreement as certified to in writing by two (2) competent
physicians practicing in Columbus, Georgia, one of whom shall be selected by
Synovus’ Board of Directors and the other of whom shall be selected by Blanchard
or his duly appointed guardian or legal representative.

 

Section VI.

 

NONDISCLOSURE

 

6.1       Blanchard shall hold in confidence at all times after the date hereof
all Trade Secrets, and shall not disclose, publish or make use at any time after
the date hereof the Trade Secrets without the prior written consent of Synovus.
Blanchard also agrees that during the term of his engagement under this
Consulting Agreement and for a period of two (2) years following the termination
thereof, Blanchard will hold in confidence all Confidential Information and will
not disclose, publish or make use of Confidential Information without the prior
written consent of Synovus.

 

6.2       For the purposes of this Consulting Agreement, “Confidential
Information” shall mean any data or information, other than Trade Secrets, which
is valuable to Synovus or any of its subsidiaries or affiliates (hereinafter the
“Synovus Companies”) and not generally known to competitors of the Synovus
Companies. “Trade Secrets” shall mean information belonging to or hereafter
acquired by any of the Synovus Companies, including, but not limited to,
technical or nontechnical data, a formula, pattern, compilation, program,
device, method, technique, drawing, process, financial data, financial plan,
product plan, list of actual or potential customers or suppliers, or other
information similar to any of the foregoing, which derives economic value,
actual or potential, from not being generally known to, and not being readily
ascertainable by

 

3

 

--------------------------------------------------------------------------------



 

proper means by, other persons who can derive economic value from its disclosure
or use. For purposes of this Consulting Agreement, the term Trade Secrets shall
not include information that Blanchard can show by competent proof (i) was known
to Blanchard and reduced to writing prior to disclosure by any of the Synovus
Companies (but only if Blanchard promptly notifies Synovus of his prior
knowledge); (ii) was generally known to the public at the time any of the
Synovus Companies disclosed the information to Blanchard, (iii) became generally
known to the public after disclosure by any of the Synovus Companies through no
act or omission of Blanchard; or (iv) was disclosed to Blanchard by a third
party having a bona fide right both to possess the information and to disclose
the information to Blanchard.

 

Section VII.

 

MISCELLANEOUS

 

7.1       Governing Law. This Consulting Agreement shall be governed by and
interpreted under the laws of the State of Georgia without regard to its
conflict or choice of law provisions.

 

7.2       Notices. All notices or other communications required or permitted
hereunder or necessary and convenient in connection herewith shall be in writing
and delivered in person or by express delivery service or postage prepaid first
class mail, return receipt requested, to the following addresses:

 

 

If to Blanchard:

 

 

James H. Blanchard

1101 Marina Cove Circle

 

Columbus, GA 31904

 

 

If to Synovus:

 

 

Synovus Financial Corp.

 

Attn: General Counsel

P.O. Box 120

 

Columbus, Georgia 31902

 

or to such other addresses as Blanchard or Synovus may designate by notice to
the other parties hereto in the manner set forth in this Section VII.

 

7.3       Entire Agreement. This Consulting Agreement sets forth the entire
agreement of the parties hereto with respect to the subject matter hereof and
may not be changed or amended except upon written amendment executed by the
parties hereto.

 

4


 

--------------------------------------------------------------------------------



 




7.4       Assignment. All of the terms and provisions of this Consulting
Agreement shall be binding upon and inure to the benefit of and be enforceable
by the respective heirs, representatives, successors and assigns of the parties
hereto, except that the duties and responsibilities of Blanchard hereunder shall
not be assignable in whole or in part by Blanchard.

 

7.5       Counterparts. This Consulting Agreement may be executed in two or more
counterparts, each of which, when executed, shall be deemed an original
instrument.

 

IN WITNESS WHEREOF, Synovus has caused this Consulting Agreement to be executed
on its behalf and Blanchard has hereunto set his hand and seal, as of the day
and year first above written.

 


 

SYNOVUS FINANCIAL CORP.

 

 

 

By:

/s/G. Sanders Griffith, III

 

 

Name:

G. Sanders Griffith, III

 

 

Title:

Senior Executive Vice President

 

 

 

 

/s/James H. Blanchard         (L.S.)



 

James H. Blanchard

 

 

5

 

--------------------------------------------------------------------------------




 

Exhibit "A"

Effective October 18, 2006

 

SYNOVUS FINANCIAL CORP./TOTAL SYSTEM SERVICES, INC.

Personal Use of Company Aircraft

 

Key Executives are each allowed a maximum number of hours of personal use of
company aircraft each calendar year as set forth below.

 

Personal use of company aircraft by Key Executives includes non-business flights
upon which the Key Executive and his or her non-business guests are the only
passengers aboard the aircraft and also includes non-business flights upon which
the Key Executive is not aboard the aircraft but his or her non-business guests
are the only passengers aboard the aircraft. Personal use must be scheduled when
aircraft are not scheduled for business use.

 

Personal use of company aircraft is calculated using “block hours,” as opposed
to “flight hours,” and includes “deadhead legs.”

 

For purposes of calculating the number of hours of personal use of company
aircraft, each block hour of turbo-prop usage shall equal “one hour of personal
usage” and each block hour of jet usage shall equal “five hours of personal
usage.” Usage of less than whole hours shall be recorded proportionately. De
minimis overages may be approved by Sanders Griffith to reflect unforeseen
delays (such as traffic and weather delays) and other scheduling issues.

 

Personal use of company aircraft by Key Executives and their non-business guests
is tracked and the value reported for tax purposes for the Key Executive.

 

The following Executives are designated as eligible for the indicated number of
hours of personal use of company aircraft:

 

Synovus

 

Richard Anthony—Synovus President and CEO-30 hours of turbo-prop use/6 hours of
jet use

 

Fred Green—Synovus President and COO—20 hours of turbo-prop use/4 hours of jet
use

 

Jim Blanchard—Retired Synovus Chairman—25 hours of turbo-prop use/5 hours of jet
use

 

Sanders Griffith—Synovus General Counsel—20 hours of turbo-prop use/4 hours of
jet use

 

Lee Lee James—Synovus Vice Chairman—20 hours of turbo-prop use/ 4 hours of jet
use

 

Tommy Prescott—Synovus CFO—20 hours of turbo-prop use/4 hours of jet use

 

--------------------------------------------------------------------------------



 

TSYS

 

Phil Tomlinson—TSYS Chairman and CEO—30 hours of turbo-prop use/6 hours of jet
use

 

Troy Woods—TSYS President and COO—30 hours of turbo-prop use/6 hours of jet use

 

Bill Pruett—Senior Executive Vice President—20 hours of turbo-prop use/4 hours
of jet use

 

Ken Tye—Senior Executive Vice President and CIO—20 hours of turbo-prop use/4
hours of jet use

 

Jim Lipham—Senior Executive Vice President and CFO—20 hours of turbo-prop use/4
hours of jet use

 

 

 